DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 13, the prior art of record fails to disclose performing parallel reconfiguration of the image sensor wherein the image device continues to process the vision data stream from the image sensor in accordance with the first sensor format in parallel with the image device resetting the image sensor to the second sensor format.
Regarding claims 2-6, 8-12, and 14-18, they depend from one of claims 1, 7, and 13, and are therefore allowable for the same reasons as stated above (see claims 1, 7, and 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirota et al. (US 2016/0080652 A1) teaches a device reducing the power consumption of an imaging device by expanding the time in the standby state (low resolution state).  This is done by performing preloading in parallel with data transfer as shown in fig. 21.
Lord et al. (US 2014/0111670 A1) teaches avoiding delays due to changing the resolution of the sensor between a lower resolution and a higher resolution by using a circular buffer which captures preview frames at full resolution ([0042]; fig. 4).
Scheurich (US 2003/0090571 A1) teaches reducing latency associated with on the fly switching of video resolutions by interspersing high resolution images within a stream of low resolution images ([0022]-[0023]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/8/2021